United States Court of Appeals
                                                                      Fifth Circuit
                                                                     F I L E D
                     UNITED STATES COURT OF APPEALS                  May 30, 2003
                          For the Fifth Circuit
                                                               Charles R. Fulbruge III
                                                                       Clerk

                                No. 02-51202
                              Summary Calendar


P V PATEL, M D, Individually; P V PATEL MD, A Professional
Association; THE HEART CENTER; ECHO LAB INC; ASSOCIATES OF MIDLAND
CARDIOVASCULAR AND INTERNAL MEDICINE, also known as Midland
Cardiovascul, A Professional Association,

                                                 Plaintiffs - Appellants,


                                   VERSUS


MIDLAND MEMORIAL HOSPITAL AND MEDICAL CENTER; MEMORIAL HEART AND
VASCULAR INSTITUTE; PERMIAN CARDIOLOGY GROUP; STEPHEN BROWN, M D;
MICHAEL MILLER, M D; JAY MENDEZ, M D; DONALD LOVEMAN, M D; HAROLD
RUBIN,

                                                 Defendants - Appellees.




           Appeals from the United States District Court
             For the Western District of Texas, Midland
                              (MO-99-CV-159)


Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

      In July, 2002, another panel of this Court affirmed the

district   court’s    grant   of   summary   judgment   in   favor    of   the


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
defendants on all of Dr. Patel’s claims and remanded this case back

to   the   district   court    for   a   determination      of    defendants’

entitlement to attorneys fees and defense costs under 42 U.S.C.A.

§11113 and the Texas Peer Review Statute, TEX. OCC. CODE ANN.

§160.008(c).   On October 23, 2002, the district court entered its

order   awarding   attorneys    fees     and   costs   to   the    respective

defendants in the amounts therein stated; and the Patel Plaintiffs

have now appealed that order to this Court.

     We have carefully reviewed the briefs, the supplemental brief,

the record excerpts, and relevant portions of the record itself.

For the reasons stated by the district court in its Order filed on

October 23, 2002, we affirm the grant of attorneys fees and costs

in the amounts therein stated.            We decline the invitation of

defendants to remand this case back to the district court again for

determination of attorneys fees on this appeal.             AFFIRMED.




                                     2